SUPREME COURT OF MISSOURI
                                        en banc

STATE ex rel. JENNIFER HENDERSON, )                Opinion issued February 13, 2019
                                    )
                        Relator,    )
                                    )
v.                                  )              No. SC96865
                                    )
THE HONORABLE JODIE ASEL,           )
                                    )
                        Respondent. )

                    ORIGINAL PROCEEDING IN MANDAMUS

       Relator, Jennifer Henderson (“Henderson”), petitions this Court for a writ of

mandamus directing Respondent, the Honorable Jodie Asel (“Respondent”), to enter a

judgment in Henderson’s case against the Business Loop Community Improvement

District, Tom May, and Carrie Gartner (“Defendants”). This Court has the authority to

issue original remedial writs pursuant to article V, section 4.1 of the Missouri

Constitution. The preliminary writ of mandamus is now made permanent, and

Respondent is directed to enter a judgment disposing of Henderson’s claims.

                                     BACKGROUND

       Henderson filed suit against Defendants in the Boone County circuit court,

asserting various claims contesting the results of a sales tax election under the
Community Improvement District Act (“CID Act”). See § 67.1400 et seq. 1 Defendants

filed a motion to dismiss for lack of subject matter jurisdiction, arguing the CID Act did

not create the right to challenge a CID sales tax election. After a contested hearing,

Respondent entered an order sustaining the motion to dismiss, finding the circuit court

did not have subject matter jurisdiction. The docket entry for the order (hereinafter, the

“Dismissal Order”) was titled “Order by Judge Jodie Asel Granting Business Loop CID’s

Motion to Dismiss.” The order taxed costs to Henderson. It stated, “Cause is dismissed

in its entirety without prejudice” and was signed “JCA/IV.”

         Henderson filed a motion to reconsider. Before Respondent ruled on this motion,

Henderson petitioned the court of appeals and, in turn, this Court, for a writ of

prohibition. Both petitions were denied. Henderson then filed a motion in the circuit

court for Respondent to denominate the Dismissal Order a “judgment” so she could

appeal. That motion was overruled.

         Thereafter, Henderson filed a notice of appeal seeking to appeal the Dismissal

Order to this Court. She asserted this Court had exclusive appellate jurisdiction under

article V, section 3 of the Missouri Constitution because the case involved the validity of

a Missouri statute. This Court dismissed her appeal for want of an appealable judgment.

Henderson v. Bus. Loop Cmty. Improvement Dist., No. SC95926 (Mo. banc Dec. 20,

2016).




1
    Unless otherwise stated, all statutory references are to RSMo Supp. 2014.



                                                2
       Citing this Court’s decision to dismiss her appeal, Henderson again filed a motion

in the circuit court seeking to have Respondent denominate the Dismissal Order a

“judgment.” Respondent again overruled the motion. Henderson then petitioned the

court of appeals for a writ directing Respondent to denominate the Dismissal Order a

“judgment,” but this petition was denied. Henderson now petitions this Court for the

same relief. This Court issued a preliminary writ of mandamus and now makes this writ

permanent and orders Respondent to enter a judgment disposing of Henderson’s claims.

                                         ANALYSIS

        “The purpose of the extraordinary writ of mandamus is to compel the

performance of a ministerial duty that one charged with the duty has refused to perform.”

Furlong Cos., Inc. v. City of Kan. City, 189 S.W.3d 157, 165 (Mo. banc 2006). “The writ

can only be issued to compel a party to act when it was [her] duty to act without it.” Id.

at 166. “A litigant asking relief by mandamus must allege and prove that [s]he has a

clear, unequivocal, specific right to a thing claimed.” Id. This Court will not issue a

remedial writ in cases wherein adequate relief can be afforded through an appeal. Rule

84.22(a).

       There is persistent confusion surrounding the issues of what a judgment is, what

form it takes, and when it is entered. The first, and most important, of these issues is

definitional: a judgment is a legally enforceable judicial order that fully resolves at least

one claim in a lawsuit and establishes all the rights and liabilities of the parties with

respect to that claim. Cf. Rule 74.01. If a judgment resolves all claims by and against all

parties, or it resolves the last such claim and some (but not all) claims have been resolved


                                               3
previously, 2 it is commonly referred to as a “final judgment.” State ex rel. Koster v.

ConocoPhillips Co., 493 S.W.3d 397, 401 (Mo. banc 2016).

       Judgments are a subset of orders generally. Rule 74.02. As a result, a judgment

must be in writing. Rule 74.01(a). In addition, because the foregoing definition of

judgment depends upon the court’s purpose and intent, a judgment must be denominated

“judgment” and signed by the judge 3 to avoid any confusion about whether the court

intended to enter a judgment. 4 Id. Finally, because numerous timetables are or may be

triggered by the entry of a judgment, see, e.g., Rules 71.05, 72.01(b), and 78.04, a

judgment is “entered” when the writing denominated a judgment is signed by the judge

and filed. Rule 74.01(a).




2
  A judgment may dispose of fewer than all claims against all parties. Rule 74.01(b). Such a
judgment is final for purposes of appeal if it disposes of at least one judicial unit and the circuit
court expressly finds there is no just reason for delay. Ndegwa v. KSSO, LLC, 371 S.W.3d 798,
801-02 (Mo. banc 2012). Otherwise, when a judgment is entered in the case disposing of the last
claim, that becomes the “final judgment” for purposes of appeal and it “necessarily incorporates
all prior orders or judgments that adjudicated some – but fewer than all – of the claims and the
rights and liabilities of all the parties.” ConocoPhillips Co., 493 S.W.3d at 401. “This is so
regardless of whether such incorporation is addressed explicitly (or implicitly) in the final
judgment itself.” Id.
3
   “Signature of judicial officer” means by “an original signature, stamped signature, or an
electronic graphic representation of a signature.” Rule 41.08(a).
4
   Rule 74.01(a) allows a judgment to be denominated by either the word “judgment” or
“decree.” However, in this case (and, most likely, in all cases), the judgment should be
denominated “judgment.” “Decree” historically referred to “decrees in equity” and has become
an anachronism. See Decree, BLACK’S LAW DICTIONARY (10th ed. 2014) (“The chief differences
between decrees in equity and judgments at common law are as follows: The former are
pronounced by courts of equity; the latter, by courts of law.”).


                                                 4
       There is no doubt the Dismissal Order was intended to resolve all of Henderson’s

claims against all Defendants. 5 Accordingly, it was a judgment and must be denominated

as such. Respondent has no discretion to resolve claims other than by judgment, and a

writ of mandamus is an appropriate remedy to compel Respondent to sign and file a

judgment, denominated as such, resolving Henderson’s claims.

       This analysis is not affected by whether the circuit court intends or understands the

judgment to be “with prejudice” or “without prejudice.” That distinction may affect

whether a judgment is (or is not) appealable, 6 and whether it does (or does not) preclude a

subsequent suit asserting the same claim, see, e.g., Rules 67.01, 67.03, and 67.06, but it

has no effect whatsoever on whether a particular writing is a judgment under the

definition set forth above. And, if a writing is a judgment under that definition, the




5
   Motions to dismiss, including motions asserting a lack of subject matter jurisdiction, are the
subject of Rule 67.03 and 67.06. The former does not use the word judgment but, because a
“dismissal” is a complete resolution of a claim (albeit a procedural one), it is – by definition – a
judgment. This is reinforced by Rule 67.06, which provides that, if a court determines a motion
to dismiss should be sustained, leave to amend should be freely granted to avoid dismissal if an
amendment can cure the defect. If no amendment is filed, either because the defect cannot be
cured by amendment or because the time to amend has expired without amendment, Rule 67.06
requires that a “judgment of dismissal” be entered.
6
   This Court “occasionally has referred to a ‘general rule that a dismissal without prejudice is
not a final judgment and, therefore, is not appealable.’” Naylor Senior Citizens Hous., LP v.
Sides Constr. Co., Inc., 423 S.W.3d 238, 242 (Mo. banc 2014) (quoting Chromalloy Am. Corp. v.
Elyria Foundry Co., 955 S.W.2d 1, 3 (Mo. banc 1997)). “It is unclear to what extent, if any, this
‘general rule’ ever was followed. Id. at 243. “Over time, however, exceptions seemed to have
swallowed all or nearly all of whatever rule once might have existed.” Id. Where, as here, the
effect of the dismissal is to resolve plaintiff’s claim and not merely the pleading of that claim,
“the judgment entered is final and appealable.” Mahoney v. Doerhoff Surgical Servs., Inc., 807
S.W.2d 503, 506 (Mo. banc 1991). This conclusion dovetails nicely with the procedure set forth
in Rules 67.03 and 67.06, as discussed in the preceding footnote.


                                                  5
question of whether it is “with prejudice” or “without prejudice” does not change the

court’s obligation to denominate that writing a judgment and to sign and file it as such.

                                         CONCLUSION

       For the reasons set forth above, the preliminary writ of mandamus is made

permanent. If the circuit court is still convinced all of Henderson’s claims against all the

Defendants should be dismissed for lack of subject matter jurisdiction, Respondent is

directed to sign and file a judgment, denominated as such, to that effect. 7



                                                            _____________________________
                                                            Paul C. Wilson, Judge

All concur.




7
  To be clear, the Court neither offers nor holds any views as to either the merits of Henderson’s
underlying claims or the circuit court’s conclusion that it lacks subject matter jurisdiction to hear
and determine those claims.

                                                 6